DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 87, 96, 97, 99, and 102-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (USPN 8088025).
Regarding claim 87, Wahl et al. discloses an iron-type golf club head having a body, a rear fascia 336, and a stiffener 324 (See Figure 3B). The body has a heel portion, sole portion, toe portion, top-line portion, a front portion 310, and a rear portion wherein the rear portion has a rear opening and a sole bar. The rear opening 40 extends from the sole bar up to the top-line portion and the front portion has a strike face and a back surface opposite the strike face. The rear fascia is coupled to the rear portion of the body and covers the rear opening. An internal cavity 332 is defined between the back surface of the front portion and the front surface of the rear fascia and between the back surface of the front portion and the sole bar. The stiffener material 324 is within the internal cavity in contact with the back surface of the front portion and a forward facing surface of the sole bar. It should be noted that the internal 
Regarding claim 96, Wahl et al. discloses a club head body made of steel in which 4140 steel is used in an example (See Column 9, lines 6 through 38).  As shown in Figure 3B, the body makes a portion of the front portion. Being that Wahl et al. shows the front portion of the body have a thickness the same as the minimum thickness of the strike plate; therefore, see the above regarding claim 87 relating to the thickness of the strike plate.
Regarding claim 97, Wahl et al. discloses the front portion of the strike face having a variable thickness (See Column 4, lines 1 through 17).

Regarding claim 102, see the above regarding claim 99.
Regarding claim 103, Wahl et al. discloses the stiffener contacting the back surface of the front portion at a toe side and heel side of the front portion (See Figures 1B-3B).
Regarding claim 104, see the above regarding claim 103.
Regarding claim 105, see the above regarding claim 96.
Claims 93 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 87 and 96, above, in view of Hebreo et al. (USPN 10065088).
Regarding claim 93, see the above regarding claim 87 and 96 with respect to the thickness of the front portion. The prior art applied to claim 87 and 96 above does not discloses the strike plate material being C300 alloy steel. Hebreo et al. discloses a club head having a strike plate made of C300 alloy steel (See Column 4, lines 23 through 44). The C300 alloy steel is noted as being a lower strength steel and being used to manipulate the thickness of the strike plate. One having ordinary skill in the art would have found it obvious to use C300 alloy steel, as taught by Hebreo et al., in order to manipulate the thickness of the strike plate.
Regarding claim 94, see the above regarding claim 87. The strike plate dimension set forth by Wahl et al. imply that the strike plate thickness is variable.
(s) 88-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (USPN 8088025) in view of Daraskavich et al. (USPN 10071291).
Regarding claims 88-90, Wahl et al. does not discloses the area of the rear opening prior to the rear fascia being attached.  Daraskavich et al. discloses the total area of the rear opening being at least 800mm since a first area 70 of the rear opening is noted as being at least 800 mm2 (See Paragraph bridging columns 4 and 5 and Figure 6).  Daraskavich et al. notes the area of the opening essential for manipulating the center of gravity.  One having ordinary skill in the art would have found it obvious to have the rear opening of the above area, as taught by Daraskavich et al., in order to adjust the center of the gravity. 
Allowable Subject Matter
Claim 112 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 87-90, 96, 97, 99, 102-105, and 112 have been considered but are moot because the new ground of rejection.  Though a new grounds of rejection is present, Wahl et al. has been used as the primary reference rather than Daraskavich et al. since the independent claims now require the internal cavity to be defined by the back surface of the front portion and the front surface of the rear fascia.  In light of the applicant’s amendments, the above rejection has been furnished.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711